Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1-11 and 13-15 of A. Berend et al., US 16/638,351 are pending and in condition for allowance.  

Effective Filing Date of the Instant Application

In view of Applicant’s amendment deleting the term “about” in instant claim1, instant claims 1-11 and 13-15 Instant claims 1-11 and 13-15 are entitled to the priority date of US 62/640,903 (Sep. 6, 2017) because they are fully supported therein pursuant to § 112.   

Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  

Interpretation of “cyclic alkylene urea compounds comprising one or more cyclic alkylene urea moieties”

Applicant has amended claim 1 to recite: “cyclic alkylene urea compounds comprising one or more cyclic alkylene urea moieties”.  The open ended language “comprising” indicates that the subject compound(s) comprises a “cyclic alkylene urea moiety” core, which may comprise additional substituents.  

comprising one or more cyclic alkylene urea moieties” is broadly and reasonably interpreted as follows.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Withdrawal Claim Objections

Objection to claims 4 and 6 for use of the following respective parentheticals in claims 4 and 6 “valve plates (ballast plates)” and “falling film (wetted wall) column” is withdrawn in view of Applicant’s amendments.  

Withdrawal 35 U.S.C. 112(a) -- New Matter Rejections

Rejection of instant claims 1-11 and 13-15 on the grounds that they all incorporate the independent claim 1 recitation of “a temperature of from about 150 to about 400°C” and “the mole ratio of water to cyclic alkylene urea moieties being in the range of from about 0.1 to about 20” and the “about” in this context is not supported by the international application WO 2019/030196 A1 (2019) is withdrawn in view of Applicant’s amendment.  

Withdrawal Claim Rejections - 35 USC § 112(d)

Rejection of claim 13 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claims upon which it depends, or for failing to include all the limitations of the claim(s) upon which it depends is withdrawn in view of Applicant’s amendment in conformance with the Examiner’s suggestion.


Withdrawal Rejections 35 U.S.C. 112(b)

Rejection of claims 1-10 under 35 U.S.C. 112(b) as being indefinite for the claim 1 recitation of “cyclic ethylene ureas” and “ethylene amines” in the preamble, which is inconsistent with the recitations of “cyclic alkylene urea compounds”, “cyclic alkylene urea moieties” and “alkylenediamine moieties” in the claim body, is withdrawn in view of Applicant’s amendment in conformance with the Examiner’s suggestion.

Rejection of claim 4 under 35 U.S.C. 112(b) as being indefinite for recitation of “Mella pack, Kerpak, Pyrapack G and F, and Rombapak” is withdrawn in view of Applicant’s amendments.  

Rejection of claim 6 under 35 U.S.C. 112(b) as being indefinite for recitation of exemplary claim language “e.g. a packed column . . .” is withdrawn in view of Applicant’s amendment.  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims under AIA  35 U.S.C. 103 as being unpatentable over either of A. Steele et al., US 2,812,333 (1957) (“Steele”) or R. Edvinsson et al., WO 2017/137529 A1 (Aug. 17, 2017) (“Edvinsson”) alone or in combination with the secondary cited art is withdrawn for the following reasons  

Withdrawal § 103 Rejections over R. Edvinsson et al., WO 2017/137529 A1 (Aug. 17, 2017) (“Edvinsson”) as a Primary Reference

The § 103 rejections over Edvinsson as a primary reference are withdrawn for the following reasons.  In view of Applicant’s amendments providing an earlier instant effective filing date, Edvinsson (Aug. 17, 2017) was not published more than one year before the instant effective filing date of August 11, 2017 and is therefore not prior art pursuant to 35 U.S.C. 102(a)(1).  Edvinsson is directed to a different inventive entity and a different assignee therefore Edvinsson is prior art pursuant to 35 U.S.C. 102(a)(2) for and which describes the subject matter relied upon, regardless of whether the earliest such application is a U.S. provisional or nonprovisional application, an international (PCT) application, or a foreign patent application”).  

The disclosure of Edvinsson priority document EP 161555461 (Feb. 12, 2016) is fairly limited compared to the corresponding published PCT application and does not disclose Examples 11b and 11C which were cited as the basis for the § 103 rejection in the previous Office action.  Furthermore, Edvinsson does not disclose guidance respecting the molar ratio of water to cyclic urea in combination with a stripping fluid and therefore any further rejections under § 103 are not applicable for the same reasons as discussed for Steele below under “Statement of Reason for Allowance”.  

Withdrawal § 103 Rejections over A. Steele et al., US 2,812,333 (1957) (“Steele”) as a Primary Reference

The § 103 rejection over A. Steele et al., US 2,812,333 (1957) (“Steele”) as a primary reference are withdrawn for the reasons given in the below section entitled “Statement of Reason for Allowance”, which discusses Steele in detail as the closest prior art of record.  

Statement of Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  




    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Steele’s UAEEA clearly meets the limitations of the instant claim 1 “cyclic alkylene urea compounds comprising one or more cyclic alkylene urea moieties” as interpreted above and Steele’s AEEA clearly meets the instant claim 1 recitation of “corresponding ethylene amine”.  

Steele further teaches that 

Since the hydrolysis reaction is a reversible reaction, it is necessary naturally, to remove the carbon dioxide as it is formed in any convenient manner such as venting to the atmosphere.

Steele at col. 2, line 79 through col. 3, line 2 (emphasis added).  

Steele’s 12% solution of UAEEA is fairly interpreted by one of ordinary skill in the art as a 12% aqueous solution based on Steele at col. 1, lines 65-70, Eq. (IV).  This would correspond to a ratio of 12 g of UAEEA in 88 g of water, which would be a molar ratio of water to UAEEA of 52:1.  Steele teaches that the results of Example II (as summarized 

One of ordinary skill in the art may fairly infer that Steele Example II (although not expressly stated) is performed with periodic venting of the autoclave so as to release carbon dioxide in view of the above quoted excerpt from Steele at col. 2, line 79 through col. 3, line 2.  Thus Steele teaches periodic venting of CO2/steam, wherein Steele’s vented steam (that arises from heating the reaction mixture) is the claim 1 “stripping fluid” that was originally “fed to the stripping vessel”.  Thus Steele clearly teaches the instant claim 1 limitation of:

claim 1 . . . by feeding a stripping fluid to the stripping vessel, and removing a carbon dioxide-containing stripping fluid . . .

This interpretation is supported by the following excerpt of the instant specification.  

[0083] Where a stripping gas is used, the flow rate is typically at least 1 m3 per 1 m3 reactor volume per hour (at reaction temperature and pressure), and generally at most 100 m3 per 1 m3 reactor volume per hour (at reaction temperature and pressure). In addition to the stripping fluid provided to the stripping vessel, the stripping flow rate can be generated in part by evaporation of a liquid inside the reactor vessel, resulting in in situ generation of stripping gas. The ranges above also apply to this embodiment. 

Specification at [0083] (emphasis added).  Thus Steele teaches the instant claim 1 limitation of:

claim 1 . . . removing carbon dioxide from the liquid reaction mixture in a stripping vessel by feeding a stripping fluid to the stripping vessel, and removing a carbon dioxide-containing stripping fluid.  

Accordingly, Steele teaches each and every limitation of instant claim 1, except Steele does not teach the instant claim 1 recitation of “the mole ratio of water to cyclic alkylene urea moieties being in the range of from 0.1 to 20”.  Rather, Steele teaches a molar ratio of water to UAEEA of 52:1.  

The issue is whether one of ordinary skill in the art would be motivated to optimize Steele’s disclosed water : UAEE ratio of 52:1 to within the claimed range of “from 0.1 to 20” so as to arrive at the invention of instant claim 1.  Generally, differences in concentration or temperature do not support patentability, but there must be an articulated rationale explaining why routine optimization renders each included claim obvious.  MPEP § 2144.05(II).  In the instant case, Steele’s disclosure regarding the cyclic urea hydrolysis is very limited and Steele does provide any guidance respecting the molar ratio of urea to water.  On the other hand, Steele’s disclosed urea hydrolysis comprises only two reactants (water and urea).  On balance, Steele’s limited disclosure respecting the water to cyclic urea molar ratio in further view of the fact that Steele’s water to urea ratio is more than double the highest value of the claimed ratio mitigates against a finding of obviousness.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622